The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.
 
Response to Argument and Amendment
The response filed on 12/14/20 has been entered. 

Applicant’s arguments filed 12/14/20 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 100 and 123-134 are pending in this office action.
		

The rejection of claims 100 under 35 U.S.C. 112, first paragraph, written description is withdrawn based on Applicant’s argument.  
Claim Objections
The objection of Claim 100 is withdrawn based on Applicant’s amendment to the claim.
The rejection of Claims 100 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20110288137) is withdrawn based on Applicant’s argument found persuasive.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 100 and 123-134 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bird (US 2011/0207718).
Bird teaches with regards to instant claims 100 and 125-126 a pharmaceutical composition comprising one or more of actives such as mesocarb (i.e., sydnocarb) and modafinil. 
It would have been obvious to one of ordinary skill in the art to have formulated a pharmaceutical composition comprising mesocarb and modafinil with a reasonable expectation of success because Bird teaches that one or more psychostimulant (i.e., mesocarb, and modafinil see claim 14 and 22). Even though Bird classifies the compounds as psychostimulants, it should be noted that Bird can be its own lexicographer and the compounds are the same therefore it is anticipated or obvious to one of ordinary skill in the art  to formulate a composition comprising both sydnocarb and modafinil for treating psychiatric disorder.
Bird teaches with regards to instant claims 100 and 125-126 a pharmaceutical composition comprising one or more of actives such as mesocarb (i.e., sydnocarb) and modafinil. 

Claim 100 and 123-134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US  (US2014/0142140) in view of Bird (US 2011/02077180)
Bird ’140 teaches with regards to instant claims 100 and 125-126 a pharmaceutical composition comprising one or more of actives such as mesocarb (i.e., sydnocarb, see 0156),  modafinil, (see same), entacapone (see 0096), bromocriptine and benzatropine (see 0097) known in the art to reduce symptoms of Parkinson’s (see 0105), carbidopa or L-Dopa (see 0095), see claims 19-18.  Specifically Bird teaches treating neurological disorders by administering a combination of an anti-Parkinson’s disorder.
However ‘140 fails to specifically teach the combination of sydnocarb to the anti-Parkinson’s agents. 
Bird teaches with regards to instant claims 100 and 125-126 a pharmaceutical composition comprising one or more of actives such as mesocarb (i.e., sydnocarb) and modafinil. 
It would have been obvious to one of ordinary skill in the art to have expanded the composition taught by ‘140 to include the teachings of one or more agents in the composition as taught by Bird with a reasonable expectation of success that the composition will serve the intended use like treating psychiatric disorders.

Maintained Double Patenting
Claims 100 and 23-134 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -14 of U,S. Patent 9,051,312 . Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
a composition comprising sydnocarb and L-dopa.
It would have been obvious to use the instant claim to practice the patented claim or in order to practice the patented method one of ordinary skill in the art would have used instantly claimed composition.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 100 and 123-134 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -12 of U.S. Patent 9,402,830 . Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
* • The of claims of the patent refer to treating dyskinesia in a human comprising administering to the human in need thereof an effective amount of sydnocarb (see claim 10) wherein the pharmaceutical composition claims further comprises L-dopa (see claim 12) whilst the current claims refer to a composition comprising sydnocarb and L-dopa.
It would have been obvious to use the instant claim to practice the patented claim or in order to practice the patented method one of ordinary skill in the art would have used instantly claimed composition.
In view of the foregoing, the patented claims and the current application claims are obvious variations.
Applicant argues that upon an indication of the allowance of any of the pending claims, Applicant will consider filing a Terminal Disclaimer.
 In response: Examiner acknowledges Applicants' request to hold this rejection in abeyance until final allowable subject matter is found. Until such a time, the rejection on the grounds of obviousness-type double patenting is maintained.


No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/
Primary Examiner, Art Unit 1628
02/17/21